
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 238
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Royce,
			 Mr. Smith of New Jersey,
			 Mr. McCotter,
			 Mr. Burton of Indiana,
			 Mr. Rohrabacher,
			 Mr. Flake,
			 Mr. Inglis,
			 Mr. Bilirakis, and
			 Mr. Wolf) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the threat to international
		  security and basic human dignity posed by the catastrophic decline of economic,
		  humanitarian, and human rights conditions in the Republic of
		  Zimbabwe.
	
	
		Whereas the undemocratic practices and failed economic
			 policies of the regime of Robert Mugabe have contributed directly to the
			 collapse of the Republic of Zimbabwe’s economy, public health care, and
			 education systems, and other basic social services;
		Whereas water treatment and delivery have dramatically
			 declined since the government nationalized the municipal water authorities in
			 2006, and many other basic social services, such as trash collection, have
			 effectively ceased in urban areas, posing significant health risks due to poor
			 sanitation;
		Whereas, with the unemployment rate at 94 percent and with
			 food and fuel in short supply, Zimbabweans now contend with widespread
			 malnutrition rates and outbreaks of infectious diseases;
		Whereas according to the World Food Program, almost three
			 quarters of the population, nearly 7,000,000 people, will require emergency
			 food aid in the coming months;
		Whereas, in a country that was once heralded as the
			 breadbasket of Africa, a higher percentage of its citizens now rely on food aid
			 than in any other country in the world;
		Whereas despite the threat of mass starvation throughout
			 the country, human rights groups consistently have documented the Mugabe
			 regime’s use of food as a weapon against the population, including the
			 deliberate diversion of United States food assistance from those in need to
			 feed political supporters;
		Whereas, with limited access to food, health care, clean
			 water and basic sanitation, life expectancy in Zimbabwe has fallen from 62
			 years in 1990 to just 34 years today;
		Whereas as a result of the political and economic crisis,
			 and subsequent flight of trained health professionals, public hospitals and
			 clinics throughout the country have been forced to close their doors, leaving
			 most Zimbabweans with little to no access to health care;
		Whereas Zimbabwe has one of the highest HIV prevalence
			 rates in the world;
		Whereas HIV clinics in Zimbabwe increasingly have had
			 limited-to-no access to test kits, blood sample kits, and drugs to treat
			 opportunistic infections, and high malnutrition rates have rendered many
			 suffering from AIDS unable to take the necessary antiretroviral
			 medications;
		Whereas, as a direct result of the collapse of Zimbabwe’s
			 health and sanitation services, the country is in the middle of a nationwide
			 cholera epidemic, with over 89,000 cases reported and over 4,000 dead;
		Whereas, although the cholera outbreak reportedly began in
			 August 2008, Zimbabwe’s Ministry of Health and Child Welfare did not declare a
			 national emergency until December 2008;
		Whereas the spreading of this disease was preventable and
			 has since become a regional problem, with cases reported in all of Zimbabwe’s
			 neighboring countries; and
		Whereas, in addition to cholera, HIV/AIDS, and
			 tuberculosis, Zimbabwe’s crumbling health infrastructure is now also challenged
			 by the emergence of several hundred human cases of anthrax, which were
			 reportedly contracted as a result of starving Zimbabweans eating carrion, or
			 dead and putrefying animals: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the threat to international
			 security and basic human dignity posed by the catastrophic decline of economic,
			 humanitarian, and human rights conditions in the Republic of Zimbabwe;
			(2)deplores the
			 undemocratic practices and failed policies of the regime of Robert Mugabe in
			 Zimbabwe, which have contributed directly to the current crisis and brought
			 untold suffering upon the people of Zimbabwe;
			(3)urges all responsible nations to join the
			 United States in providing urgently needed humanitarian relief to the
			 Zimbabwean people, as necessary and appropriate, with a particular emphasis on
			 food, clean water, and basic sanitation, in an effort to ameliorate the ongoing
			 humanitarian emergency and confront the cholera epidemic which now poses a
			 transnational threat;
			(4)demands that
			 nongovernmental organizations engaged in humanitarian relief activities be
			 given sufficient space to operate; and
			(5)demands that all political prisoners be
			 released immediately and all spurious charges unjustly leveled against them be
			 dropped.
			
